Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 1 of 16




                                                                    United States Courts
                                                                  Southern District of Texas
                                            4:20mj1934                     FILED
                                                                       October 08, 2020
                                                                                
                                                                David J. Bradley, Clerk of Court
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 2 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 3 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 4 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 5 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 6 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 7 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 8 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 9 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 10 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 11 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 12 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 13 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 14 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 15 of 16
Case 4:20-mj-01934 Document 1 Filed on 10/08/20 in TXSD Page 16 of 16
